Opinion of the Court :
1. The Court will not depart from the decision of this question, made in 1818, supported by the previous decision, in the case of Rollins v. Walker.
2. The Court consider the case is different from a suit in favor of payee against the maker of the note ; in such case the .[Statute of 1818, would not affect the right of the ^parties, but *222only the remedy, and mode of adjusting the mutual claims . But, in the present case, before the passing of that Act, the plaintiff had Required a vested right in the note ; a contract existed that defendant should pay to the plaintiff the amount of the note, free from any claim against the original payee, of the nature set forth in the plea in off-set. The Statute cannot be construed to divest this right or affect this contract.
Judgment- — That plea in off-set is insufficient.